Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Trevino et al (US 8,888,121) teaches a towing vehicle guidance system for trailer hitch connection that includes a camera and a height adjustment light beam projector to assist an operator of a towing vehicle in backing the towing vehicle accurately to connect a trailer to the towing vehicle (see at least column 2, lines 22-56, fig 4). However, none of the prior art of record, neither singularly nor in combination, teach or make obvious a method or apparatus that includes the steps of locating a first object on the vehicle at a fixed distance from the at least one sensor and at a variable distance from ground level; estimating the variable distance as a function of a vehicle load; adjusting the sensor height based on the variable distance to account for any changes in the vehicle load; spacing a second object at a vertical distance from ground level; and using an adjusted sensor height for comparison to the vertical distance of the second object from ground level, as shown in independent claims 1 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661